 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 1 of 10 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 KEVIN LARSON, on behalf of himself             )
 and all other similarly situated persons,      )   CASE NO.
                                                )
                    Plaintiff,                  )   JUDGE
                                                )
   v.                                           )   COLLECTIVE AND CLASS ACTION
                                                )   COMPLAINT
 THE SCOTTS COMPANY LLC,                        )
                                                )   JURY DEMAND ENDORSED HEREON
                                                )
                   Defendant.                   )
                                                )

        Plaintiff Kevin Larson (“Plaintiff”) files this Complaint against Defendant The Scotts

Company LLC (“Defendant”), seeking all available relief under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”); and the Ohio Minimum Fair Wage Standards Act, Ohio Rev. Code

§ 4111 et seq. (“OMFWSA”). The following allegations are based on personal knowledge of

Plaintiff’s own conduct, and upon information and belief as to the conduct and acts of others:

                                       INTRODUCTION

        1.     This case challenges policies and practices of Defendants that violate the FLSA and

OMFWSA.

        2.     Plaintiff brings this case as a collective action on behalf of himself and other

similarly situated persons who have joined or may join this case pursuant to 29 U.S.C. § 216(b)

(the “Opt-Ins”).

        3.     Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and others like him who worked for Defendant in Ohio and suffered the same

harms described below.




                                                1
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 2 of 10 PAGEID #: 2




                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§1331 and 29 U.S.C. § 216(b).

        5.       Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

this judicial district.

        6.       The Court has supplemental jurisdiction over the asserted Ohio claims pursuant to

28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the same

case or controversy.

                                              PARTIES

        7.       At all times relevant, Plaintiff has been a citizen of the United States and employed

by Defendant within this district and division. Plaintiff’s written consent to join is attached as

Exhibit A.

        8.       Defendant The Scotts Company LLC is a for-profit Ohio limited liability company

with its principle place of business located in Marysville, Ohio (Union County). Defendant can be

served through its registered agent: CT Corporation System, 4400 Easton Commons Way, Suite

125, Columbus, Ohio 43219.

        9.       At all times relevant, Defendant was an “employer” within the meaning of the

FLSA and OMFWSA.

        10.      At all relevant times, Plaintiff and those similarly situated were “employees” of

Defendant within the meaning of the FLSA and OMFWSA.

        11.      At all relevant times, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).




                                                   2
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 3 of 10 PAGEID #: 3




                                    FACTUAL ALLEGATIONS

        12.     Defendant operates a production facility in Marysville, Ohio, where it manufactures

lawn fertilizer and other similar products.

        13.     Production employees at Defendant’s facility typically work in production,

packaging, or maintenance. Plaintiff was first hired by Defendant on or about January 3, 2018, and

was an electrician in maintenance. He remained in maintenance until his separation from the

company on or about May 26, 2020.

        14.     Defendant’s production employees are paid on an hourly basis, and are classified

by Defendant as “non-exempt” under the FLSA and OMFWSA.

        15.     Defendant requires its production employees to clock in and clock out on a

timekeeping system. However, Defendant’s production employees are not paid based on the times

they clock into and out of the timekeeping system. Rather, they record their scheduled shift in a

written log, which Defendant uses to calculate each employee’s pay.

        16.     Defendant requires its production employees to clock in approximately 10 minutes

prior to the start of their shift to attend a “turnover meeting,” during which the employees are

briefed on what happened during the previous shift, and are given any information they need to

know prior to the start of their shift.

        17.     Defendant’s production employees are also frequently required to stay for a few

minutes past the end of their shift to talk to the person who is relieving them for duty, so that they

can discuss any information about the specific task on which they were working.

        18.     For example, if Plaintiff was working on a project and had not completed it by the

time that his shift ended, he would have to stay after the end of his shift to talk to the person who




                                                  3
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 4 of 10 PAGEID #: 4




was going to be completing the project to discuss his progress and pass along any information the

relieving employee would need to know.

          19.   Despite the fact that Plaintiff and other similarly situated production employees

perform compensable work prior to and sometimes after the end of their shift, Plaintiff and other

similarly situated production employees are instructed to write in the log that they only worked

their scheduled shift each day, which is what Defendant uses to determine how many hours

employees worked in a workweek.

          20.   Plaintiff and other similarly situated production employees are typically scheduled

to work at least 40 hours per week, not including uncompensated pre- and post-shift work.

          21.   Even though Defendant can and does track the actual times that Plaintiff and other

similarly situated production employees perform uncompensated work, Defendant maintains an

unlawful “pay-to-shift” policy and practice, in which Plaintiff and other similarly situated

production employees are not compensated for pre- and post-shift work.

          22.   As a result of Defendant’s unlawful “pay-to-shift” policy and practice, Plaintiff and

other similarly situated production employees not being paid at one-and-one-half times their

regular rate of pay for all hours worked in excess of 40 hours per week, in violation of the FLSA

and OMFWSA.

          23.   Defendants willfully violated the FLSA and OMFWSA by failing to pay Plaintiff

and those similarly situated all overtime compensation earned as described herein.

                          COLLECTIVE ACTION ALLEGATIONS

          24.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.




                                                  4
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 5 of 10 PAGEID #: 5




       25.     Plaintiff brings this case as a “collective action” pursuant to 29 U.S.C. § 216(b) on

behalf of the following collective:

               All present and former full-time hourly production employees employed by
               Defendant during the period three (3) years preceding the commencement of
               this action through its final disposition (“FLSA Collective”).

       26.     Such persons are “similarly situated” with respect to Defendant’s FLSA violations

in that all were hourly production employees of Defendants, and all were subjected to and injured

by Defendant’s unlawful practice of failing to pay them at one-and-one-half times their regular

rate of pay for all hours worked in excess of 40 hours per week.

       27.     The FLSA Collective Members have the same claims against Defendant for unpaid

overtime compensation as well as for liquidated damages, attorneys’ fees, and costs.

       28.     Conditional certification of this case as a collective action pursuant to 29 U.S.C.

§216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

       29.     Plaintiff cannot yet state the exact number of similarly situated persons but

estimates there are in excess of 250 such similarly situated employees during the relevant time

period. Such persons are readily identifiable through the payroll records that Defendant is

presumed to have maintained and was required to maintain pursuant to the FLSA and Ohio law.

       30.     To the extent Defendants failed to keep records as required by law, Plaintiff and

those similarly situated are entitled to a reasonable estimate of hours worked.

                         OHIO RULE 23 CLASS ACTION ALLEGATIONS

       31.     Plaintiff further brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on

behalf of himself and the following class:




                                                  5
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 6 of 10 PAGEID #: 6




               All present and former full-time hourly production employees employed by
               Defendant during the period two (2) years preceding the commencement of
               this action through its final disposition (“Ohio Class”).

       32.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state the exact size of the potential Ohio Class, which will be in Defendants’

records if kept, but estimates that it is in excess of 250 individuals within the relevant time period.

       33.     There are questions of law or fact common to the Ohio Class including: whether

Defendant failed to pay them for all hours worked, as well as whether such underpayment of

overtime wages remain unpaid.

       34.     Plaintiff will adequately protect the interests of the Ohio Class Members. His

interests are not antagonistic to but, rather, are in unison with, the interests of the Ohio Class

Members. Plaintiff’s counsel has broad experience in handling class action wage-and-hour

litigation and is fully qualified to prosecute the claims of the Ohio Class in this case.

       35.     The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the class are common to each class member and predominate over any

questions affecting only individual class members.

       36.     Class action treatment is superior to other available methods for the fair and

efficient adjudication of this controversy. Requiring Ohio Class Members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class Members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.




                                                  6
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 7 of 10 PAGEID #: 7




                                          COUNT ONE
                                     (Violations of the FLSA)

          37.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          38.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions on behalf

of himself and the Opt-Ins who will join this case pursuant to 29 U.S.C. § 216(b).

          39.   Defendant was covered by the FLSA and the FLSA Collective Members were not

exempt from the protections of the FLSA.

          40.   Under the continuous workday rule, employees must be paid for all hours worked

starting with their first principle activity and ending with their last principle activity of the

workday.

          41.   The FLSA requires that non-exempt employees be paid at a rate of one and one-

half times their regular rate for every hour worked in excess of 40 in a workweek.

          42.   Defendant had a companywide policy of not paying the FLSA Collective Members

for pre-shift and post-shift compensable work, which resulted in the underpayment of overtime

compensation earned for hours worked in excess of 40 in a workweek.

          43.   Defendant knew or should have known that its conduct described herein violated

the law. By engaging in these practices, Defendant willfully violated the FLSA and regulations

thereunder that have the force and effect of law.

          44.   As a result of Defendant’s violations of the FLSA, Plaintiff and those similarly

situated were injured in that they did not receive all overtime compensation due to them. Section

16(b) of the FLSA entitles them to an award of “unpaid overtime compensation” as well as “an

additional equal amount as liquidated damages.” Section 16(b) of the FLSA further provides that




                                                    7
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 8 of 10 PAGEID #: 8




“[t]he court … shall, in addition to any judgment awarded to the plaintiff or Plaintiff, allow a

reasonable attorney's fee to be paid by the defendant, and costs of the action.”

          45.   As a result of Defendant’s practices, Plaintiff and the FLSA Collective Members

have been harmed in that they have not received wages due to them pursuant to the FLSA; and

because wages remain unpaid, damages continue.



                                        COUNT TWO
                                     (OMFWSA Violations)

          46.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          47.   Defendant is an “employer” covered by the overtime requirements set forth in the

OMFWSA.

          48.   Under the continuous workday rule, employees must be paid for all hours worked

starting with their first principle activity and ending with their last principle activity of the

workday.

          49.   The OMFWSA requires that non-exempt employees be paid for hours worked in

excess of 40 in a workweek at a rate of not less than one and one-half their regular rates.

          50.   Defendant had a companywide policy of not paying the Ohio Class Members for

pre-shift and post-shift compensable work, which resulted in the underpayment of overtime

compensation earned for hours worked in excess of 40 in a workweek.

          51.   Plaintiff and the Ohio Class Members are not exempt under the Ohio Wage Laws.

          52.   As a result of Defendants’ practices, Plaintiff and the Ohio Class members have

been harmed in that they have not received wages due to them pursuant to the OMFWSA.




                                                 8
 Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 9 of 10 PAGEID #: 9




       53.    Pursuant to the Ohio Revised Code, Plaintiff is entitled to attorneys’ fees and costs

incurred, in addition to any damages.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.     Conditionally certify this case as a “collective action” pursuant to 29 U.S.C.
              §216(b), and direct that Court-approved notice be issued to similarly situated
              individuals informing them of this action and enabling them to opt-in;

       B.     Enter judgment against Defendant and in favor of Plaintiff, the Opt-Ins who join
              this case pursuant to 29 U.S.C. § 216(b), and the Ohio Class Members;

       C.     Award Plaintiff, and the collective and class he represents, actual damages for
              unpaid wages and liquidated damages as provided under the FLSA and Ohio law;

       D.     Award Plaintiff, and the collective and class he represents, pre-judgment and/or
              post-judgment interest at the statutory rate;

       E.     Award Plaintiff, and the collective and class he represents, attorneys’ fees, costs,
              and disbursements; and

       F.     Award Plaintiff, and the collective and class he represents, further and additional
              relief as this Court deems just and proper.




                                                9
Case: 2:20-cv-06237-MHW-CMV Doc #: 1 Filed: 12/04/20 Page: 10 of 10 PAGEID #: 10




                                                               Respectfully submitted,

                                                               NILGES DRAHER LLC

                                                               /s/ Jeffrey J. Moyle
                                                               Jeffrey J. Moyle (0084854)
                                                               614 West Superior Ave, Ste. 1148
                                                               Cleveland, OH 44113
                                                               Telephone:      (330) 470-4428
                                                               Facsimile:      (330) 754-1430
                                                               Email: jmoyle@ohlaborlaw.com

                                                               Hans A. Nilges (0076017)
                                                               Shannon M. Draher (0074304)
                                                               7266 Portage Street, N.W., Suite D
                                                               Massillon, OH 44646
                                                               Telephone:    (330) 470-4428
                                                               Facsimile:    (330) 754-1430
                                                               Email: hans@ohlaborlaw.com
                                                                      sdraher@ohlaborlaw.com

                                                               Counsel for Plaintiff




                                        JURY DEMAND

      Plaintiff hereby demand a trial by jury on all issues so triable.

                                                      /s/ Jeffrey J. Moyle
                                                      Counsel for Plaintiff




                                                 10
